           Case 1:19-cv-05263-GHW Document 32 Filed 09/09/19 Page 1 of 1

                                               Brandon M. Fierro         1251 Avenue of the Americas
                                               Counsel                   New York, New York 10020

                                                                         T: 973-422-6530
                                                                         F: 973-422-6531
                                                                         E: bfierro@lowenstein.com


September 9, 2019

VIA ECF

Hon. Gregory H. Woods, U.S.D.J.
United States District Court, Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Re:       Lickteig v. Cerberus Capital Management, L.P., et al.; No. 19-cv-05263

Dear Judge Woods:

This firm represents Defendants Cerberus Capital Management, L.P., Covis Pharmaceuticals,
Inc., Covis Management Investors LLC, Covis Holdings, L.P. and Dean Mitchell (collectively,
“Defendants”) in the above captioned matter. Defendants respectfully request a short extension
of the current briefing schedule for their forthcoming motion to dismiss, presently due to be filed
on Friday, September 13, 2019 (see ECF No. 31 (Text Order)). This is Defendants’ first request
for an extension of time. Defendants’ counsel requests the additional time due to newly arisen
and unforeseeable personal circumstances (counsel is prepared to provide further detail should
the Court so request). The parties have conferred and Plaintiff does not oppose the requested
extension. The parties propose the following alternative briefing schedule for the motion to
dismiss:

         Defendants’ motion to dismiss due no later than September 20, 2019;

         Plaintiff’s opposition due no later than October 18, 2019;

         Defendants’ reply due no later than October 28, 2019.

The requested extension and proposed briefing schedule do not affect any other scheduled dates.
We thank the Court for its consideration and continued attention to this matter.

Respectfully submitted,

/s/ Brandon M. Fierro

Brandon M. Fierro

cc:        All Counsel of Record (via ECF)
